Citation Nr: 0533976	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than May 13, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's Field Officer


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2000 rating decision of the Sioux 
Falls, South Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an effective date earlier 
than May 13, 1999, for the grant of service connection for 
PTSD.  

In July 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of that hearing is 
associated with the claims folder.  

In April 2004, the Board remanded the instant claim for 
further development.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
PTSD, received by VA in May 1994.  

2.  By rating action of August 1995, service connection for 
PTSD, was denied.  The veteran was notified of the denial in 
a letter of the same month, and no appeal was filed  

3.  In October 1996, the veteran filed an application to 
reopen his claim.  

4.  In December 1996, no new and material evidence was 
received for service connection for PTSD and the claim was 
denied.  By rating decision of September 1997, VA deferred 
the decision of service connection for PTSD, pending 
verification of the veteran's claimed stressors..  

5.  By rating decision of January  1998, service connection 
for PTSD was denied.  The veteran did not perfect an appeal 
of the January 1998 rating decision.  

6.  The veteran filed an application to reopen the claim for 
service connection for a PTSD on May 13, 1999.  

7.  By rating decision of January 2000, service connection 
for PTSD was granted, effective May 13, 1999, the date of the 
reopened claim.  


CONCLUSION OF LAW

An effective date earlier than May 13, 1999, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
May 2004 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show to establish an earlier 
effective date claim.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished here, 
as the claim was pursued prior to the implementation of the 
VCAA.  Content complying notice was eventually accomplished, 
together with proper subsequent VA process.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  He testified at a Travel 
Board hearing before the undersigned in July 2003.  There are 
no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Effective date

The veteran and his representative contend, in essence, that 
an effective date earlier than May 13, 1999 is warranted in 
this case.  He states that his grant of service connection 
for PTSD should be awarded the date of his original claim, in 
May 1994, because VA could not locate his service medical 
records.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2005).

In this case, the veteran initially filed a claim for 
entitlement to service connection for PTSD in May 1994.  At 
that time, the veteran's service medical and personnel 
records were unavailable.  Of most import, however, there was 
no diagnosis of PTSD.  By rating decision of August 1995, 
service connection for PTSD, was denied.  Notice of the 
denial was provided to the veteran by letter dated 
August 25, 1995.  The veteran was given a copy of the rating 
decision and a copy of his appellate rights.  No appeal was 
received with regard to that decision.  

An application to reopen the claim for PTSD was received by 
the RO in October 1996.  In a letter dated that same month, 
the RO informed the veteran that service connection for PTSD 
was denied because there was no confirmed diagnosis of PTSD 
and the evidence for review did not establish that a 
stressful event sufficient to cause PTSD actually occurred.  
In a letter of December 1996, the RO indicated that since new 
and material evidence was not submitted to reopen the claim 
for service connection for PTSD, the claim must be denied.  
He was told that if evidence was received by October 8, 1997, 
the RO could continue his claim.  Information  received after 
October 8, 1997, must be considered a new claim.  

In March 1997, the veteran filed a claim for nonservice 
pension.  In connection with that claim, the veteran 
underwent a VA psychiatric examination in May 1997.  The 
examination resulted in a diagnosis of PTSD.  By rating 
decision of September 1997, nonservice connected pension was 
granted and service connection for PTSD was deferred, pending 
additional information.  By rating decision of January 1998, 
service connection for PTSD was denied.  The decision was 
made based on the evidence of record which reported that the 
veteran served in Vietnam, but there was no evidence of 
citations or medals indicating that the veteran engaged in 
combat.  The May 1997 VA psychiatric examination revealed 
multiple events occurring in Vietnam stated by the veteran, 
but the information was not specific enough to be referred to 
the Environmental Support Group (ESG) for verification.  The 
veteran was notified of the denial of service connection for 
PTSD in a letter dated that same month.  He was provided his 
Notice of Procedural and Appeal Rights.  No response was 
received from the veteran within the appellate period.  

On May 13, 1999, the veteran submitted additional evidence 
for consideration of the veteran's claim for service 
connection for PTSD.  The evidence, a buddy statement, 
indicated the veteran's participation as a "forward 
observer," participation during the TET Offensive, and 
participation in combat.  By rating decision of January 2000, 
service connection for PTSD was granted, effective May 13, 
1999.  A 100 percent rating was assigned.  

The veteran asserts that the grant of service connection for 
PTSD should be made effective earlier than May 13, 1999.  A 
review of the record reveals that the evidence does not 
indicate an effective date earlier than May 13, 1999 is 
warranted.  The veteran's initial claim was denied by rating 
decision of August 1995.  The veteran was provided notice and 
his appellate rights in a letter of August 25, 1995.  He did 
not appeal within the one year appellate period and that 
claim became final.  In October 1996, the veteran attempted 
to reopen the claim.  In December 1996, the rating action 
indicated that the veteran had not submitted new and material 
evidence to reopen the claim for service connection.  By 
rating action of January 1998, service connection was again 
denied for PTSD.  He received a letter of that denial that 
same month and no appellate response was received from the 
veteran within one year of receipt of notification of the 
denial.  Again, that claim became final.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  
In this case, there is no evidence prior to the veteran's 
buddy statement, received by VA on May 13, 1999, that 
presented evidence of a credible verified stressor statement, 
necessary to substantiate the claim of PTSD.  The claimant 
had one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final if an appeal was not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The claim previously denied for service 
connection for PTSD by rating decisions of August 1995, and 
January 1998, were never appealed within the appellate 
period, thus making those claims final.  The next claim 
presented was in May 13, 1999.  Based on this record, an 
effective date earlier than May 13, 1999, for the grant of 
service connection for PTSD, is not warranted.  


ORDER

An effective date earlier than May 13, 1999 for the grant of 
service connection for PTSD is denied.  




	                        
____________________________________________
	LAWRENCE SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


